Case 4:20-cv-02539 Document 1-2 Filed on 07/17/20 in TXSD Page 1 of 2




              EXHIBIT B
                                  September
                   Case 4:20-cv-02539       19,1-2
                                      Document  2019  - January
                                                   Filed         23, 2020
                                                          on 07/17/20 in TXSD Page 2 of 2

                                                                               January 21, 2020
$3.00 -                                       -- - - -
            - ---------------------------------                                                                                 -
                                                                                                                                -

                                             October 21, 2019
                                                                               Trading of McDermott common stock halted
                                             Closing Price: $2.04              pre-market after McDermott announced that it
                                             Hi: $3.03 Lo: $2.01               had the support of more than two-thirds of all
                                             Volume: 61.5 million shares       its funded debt creditors for a restructuring
$2.50


                                                                               transaction to equitize nearly all the
                                                                               Company's funded debt and that the
                                                                               restructuring transaction will be implemented
s2.oo I f     1,
               -,           Y,         \                                   I   through a prepackaged Chapter 11 process.
                                                                               McDermott subsequently commenced the
                                                                               prepackaged Chapter 11 in the U.S. Bankruptcy
                                                                               Court for the Southern District of Texas.


            September 20, 2019



$1.00   r   Closing Price: $2.01
            Hi: $2.77 Lo: $1.80
            Volume: 193.2 million shares


        I

so.so I                                                                                I January 23, 2020

                                                                                         Closing Price: $0.12
                                                                                         Hi: $0.25 Lo: $0.014
                                                                                         Volume: 157.5 million shares
$0.00                               ------r-----r------r

  �� �� ��� #�� �v� ��� ��� ��1 ��� ��-� ��� ��� ��� ��� ��� �¥� ��� ��� ���
                    ,---.,----                                                                    .,----,----.,----        ------r



 � �
